Citation Nr: 18100121
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-17 738
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is remanded for additional development.
The Veteran served on active duty from November 1973 to November 1977.
While a Department of Veterans Affairs (VA) examination and opinion were obtained with respect to the Veterans claim in July 2012, the examiner did not provide a sufficient rationale for the negative opinion stated.  Furthermore, the examiner did not address the Veterans contention that his left knee disability may be caused or aggravated by his service-connected right knee disability.  Accordingly, the Board of Veterans Appeals (Board) finds remand is necessary so that an addendum opinion may be obtained.  
 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to service connection for a left knee disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. After the above development has been completed to the extent possible, send the claims file to a VA examiner for an addendum opinion with respect to the Veterans claim for entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any left knee disability arose in service or is causally related to service.  
If any left knee disability is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veterans service-connected right knee disability.  If the examiner finds that a left knee disability has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the service-connected disability. 
A complete medical rationale must be provided for any opinion expressed.  
3. After completing the requested actions, and any additional actions deemed warranted, the Agency of Original Jurisdiction should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

